Citation Nr: 1414089	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-25 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active duty from August 1969 to May 1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a January 2013 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  This represents a full grant of the service connection claims.  

The issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See Veteran's representative's written brief, April 2012.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its June 2012 remand, the Board requested that the Veteran's private medical records, including those from Dr. S.J. be obtained and associated with the claims folder.  That same month, the Appeals Management Center sent the Veteran a letter which requested that he complete and return the attached VA Form 21-4142 so that private records from Dr. S.J. could be obtained.  The claims folder contains a VA Form 21-4142 signed by the Veteran in February 2013 which gives consent to release records from Dr. S.J.  However, it does not appear from the record that this form was sent to Dr. S.J. and there are no medicals records from Dr. S.J. associated with the claims folder, other than a statement received in February 2005.  The AMC/RO failed to comply with the Board's remand directives in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  

In addition, clarification of the VA opinion of August 2013 should be obtained on remand.

Finally, the most recent VA treatment records are dated November 2012.  On remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records dated since November 2012.

2.  Request treatment records from Dr. S.J. (see the VA Form 21-4142 dated in January 2013).  If the January 2013 authorization form has expired, request that the Veteran provide an updated authorization.

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, or it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Return the claims folder to the August 2012 VA examiner or a suitable substitute.  The examiner opined that the vitreous detachment in both eyes was not caused by trauma.  However, a rationale to explain the opinion was not provided.  Thereafter, the Veteran submitted a statement in January 2013 indicating that he experienced a floater since the injury in service.  In addition, a medical record from Dr. Sanderson dated in April 2013 noted the Veteran's report that he had a spot in his vision since the injury in service.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left eye disability manifested by a floater/spot that is related to service, to include the eye injury therein.  Please provide a complete explanation for the opinion.   

4.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


